Name: 81/556/EEC: Council Decision of 30 June 1981 replacing three members of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-23

 Avis juridique important|31981D055681/556/EEC: Council Decision of 30 June 1981 replacing three members of the Committee of the European Social Fund Official Journal L 203 , 23/07/1981 P. 0045****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 30 JUNE 1981 REPLACING THREE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 81/556/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS THREE MEMBERS ' SEATS ON THE AFORESAID COMMITTEE HAVE FALLEN VACANT , TWO IN THE TRADE UNION REPRESENTATIVES CATEGORY AND A THIRD IN THE GOVERNMENT REPRESENTATIVES CATEGORY , FOLLOWING THE DEATH OF MR GRASMAN AND THE RESIGNATION OF MR CRAVERI AND MR FAIR , NOTIFIED TO THE COUNCIL ON 9 APRIL , 14 MAY AND 11 JUNE 1981 RESPECTIVELY , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 9 , 16 AND 15 JUNE 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR B . PRONK , MR ALBERTO BONIFAZI AND MR ROBERT NIVEN ARE HEREBY APPOINTED MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR GRASMAN , MR CRAVERI AND MR FAIR FOR THE REMAINDER OF THEIR TERMS OF OFFICE , WHICH RUN UNTIL 9 NOVEMBER 1982 . DONE AT LUXEMBOURG , 30 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS